Citation Nr: 0633672	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-00 699	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Whether the appellant qualifies as a "child" of the veteran 
for the purpose of Dependency and Indemnity Compensation 
(DIC) benefits.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from January 1951 to 
October 1953; he died in May 1984.  The appellant is the 
veteran's surviving son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1984.  

2.  At the time of his death, the veteran was not service 
connected for any disabilities.  

3.  The appellant, natural son of the veteran, was born on 
March [redacted], 1963, and attained the age of 18 years on March [redacted], 
1981.  

4.  The appellant did not become permanently incapable of 
self-support prior to attaining the age of 18 years.  


CONCLUSION OF LAW

Recognition of the appellant as the "child" of the veteran 
for purposes of payment of DIC benefits is denied.  38 
U.S.C.A. §§ 101(4), 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.57, 3.356 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a September 2004 notice letter, the 
RO notified the appellant of the legal criteria governing his 
claim and the evidence that had been considered in connection 
with his claim.  After the September 2004 notice letter, he 
was afforded the opportunity to respond.  Hence, the Board 
finds that the appellant has received notice of the 
information and evidence needed to substantiate his claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the September 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the appellant 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also advised the 
appellant that he could submit evidence in his possession 
pertinent to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
claimant of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that any late notice in this case under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Although the claimant was not provided with notice 
of downstream elements, such as the criteria for effective 
dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), such downstream issues are not now before the Board.  
Consequently, remand of the issue decided herein is not 
necessary to address notice requirements relative to 
downstream issues that have not been placed before the Board.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The appellant's records associated with his grant of 
Social Security Administration (SSA) benefits are of record.  
He has also submitted evidence in support of his claim.  The 
appellant has not alleged that there is any outstanding 
medical evidence that needs to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

As noted above, the veteran died in May 1984.  At the time of 
his death, the veteran was not service connected for any 
disabilities.  

In April 2004, the appellant submitted to the RO an 
application for DIC benefits by a surviving spouse or child 
(VA Form 21-534).  In May 2004, the RO denied the appellant's 
claim for DIC benefits on the basis that the appellant was 
not a "child" of the veteran for the purposes of VA 
benefits.  (Those eligible to receive DIC benefits are a 
surviving spouse, children, or parents of the veteran.  
38 U.S.C.A. § 1310.)  

Under VA regulations, a child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) is under the age of 18 years; or 
(ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction in an approved 
educational institution.  See 38 C.F.R. § 3.57(a).

The record reflects that the appellant was born on March [redacted], 
1963, as a natural child of the veteran.  The appellant is 
not married.  At the time of his April 2004 application for 
benefits, the appellant was older than the maximum allowable 
age of 23 years for purposes of satisfying the definition of 
"child."  Thus, the only means by which the appellant may 
establish that he is a "child" of the veteran for purposes 
of DIC benefits is by demonstrating that, by the time he 
reached the age of 18 years, he became permanently incapable 
of self-support by reason of physical or mental defect.  The 
question of "permanent incapacity for self-support" is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not considered 
controlling.  Under 38 C.F.R. § 3.356 (2006), principal 
factors for consideration are:

(1)  The fact that a claimant is earning 
his own support is prima facie evidence 
that he is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his 
own efforts is provided with sufficient 
income for his reasonable support. 

(2)  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his condition was such that 
he was employed, provided the cause of 
incapacity is the same as that upon which 
the original determination was made and 
there were no intervening diseases or 
injuries that could be considered major 
factors.  Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established. 

(3)  Employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the child, 
the economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration.  In such cases it should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356(b) (2006).  

In this case, the appellant has reported that as a small 
child he contracted meningitis and as a result of the disease 
his level of mental functioning became impaired.  The 
appellant has indicated that during his formal education he 
was placed in special education classes for students with 
learning disabilities.  He thus contends that a "mental 
defect" made him permanently incapable of self-support at 
the date of attaining the age of 18 years.  

As noted above, the appellant attained the age of 18 years on 
March [redacted], 1981.  Thus, evidence discussing the appellant's 
condition at the time he attained the age of 18 years is of 
primary importance.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).  In this case, the only evidence of record remotely 
associated with this period is the appellant's scholastic 
report card for the years 1970 to 1977.  (The appellant has 
reported that he only completed school up to the 11th grade.)  
Here, even accepting that the report card reflects that the 
appellant was a special education student while enrolled in 
school as he claims, and thus, demonstrates a learning 
disability, the Board can not otherwise discern from the 
report card that the appellant was permanently incapable of 
self-support at the date of attaining the age of 18 years.  

Likewise, the Board finds the appellant's statements that he 
was permanently incapable of self support from early 
childhood due to his learning impairment to be of minimal 
probative value as there is no indication that the appellant 
has the medical expertise to determine whether he was 
permanently incapable of self-support during his childhood as 
a result of physical or mental defect.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the appellant 
is competent to describe what he observed or felt, there is 
no clinical opinion or other evidence of record to 
corroborate his assertion that he was permanently incapable 
of self-support at the date of attaining the age of 18 years.  

Otherwise, the only other probative evidence of record is 
associated with the time period subsequent to the appellant 
attaining the age of 18 years.  In particular, the evidence 
consists of the records on which the appellant's grant of 
benefits from SSA is based.  A report of March 1995 
psychometric evaluation reflects the appellant's report that 
he could read and write fairly well.  Additionally, the 
records note the appellant's history of employment after 
attaining the age of 18 years, which consisted of manual 
labor positions arranged through temporary employment 
agencies.  At the same time, the above-noted report of March 
1995 psychometric evaluation reflects the appellant's report 
of suffering from generally poor health and difficulty 
dealing with any type of social interaction.  In a report of 
June 1999 mental status evaluation, the examiner noted the 
appellant's report that his physical problems kept him from 
working, as well as not getting along with people, and having 
a learning disorder.  Clinical records document the 
appellant's diagnoses for hypertension that is poorly 
controlled; blurred vision and dizziness; fibromyalgia; 
dyspepsia; and obesity.  Here, the evidence does not 
otherwise reflect that the appellant suffered from any 
physical disabilities at the time of attaining the age of 18 
years that would have made him permanently incapable of self-
support.  

In this case, the Board does not find that the medical 
evidence since the appellant attained the age of 18 years 
reflects that the appellant had a physical or mental 
disability that caused him to be permanently incapable of 
self-support.  Moreover, while there is no evidence that the 
appellant was employed before he reached the age of majority, 
there is likewise no evidence that this was due to an 
inability to work.  As noted above, the appellant was 
employed subsequent to the date of attaining the age of 18 
years.  In addition, while the above-noted SSA records 
clearly substantiate serious disability beginning in December 
1987, they provide no evidence of mental or physical defect 
that rendered the appellant incapable of self-support on his 
18th birthday in March 1981.  Evidence that the appellant was 
unemployable or incapable of self-support at some later point 
in time, while instructive, is not determinative.  

As such, in this case, the greater weight of the probative 
evidence of record does not establish that the appellant was 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
Accordingly, as the preponderance of the evidence 
demonstrates that the appellant was not a "helpless child" 
at the time of attaining the age of 18 years within the 
meaning of the applicable law and regulations and, as such, 
not a "child" of the veteran for the purpose of DIC 
benefits, the appeal is denied.  38 C.F.R. §§ 3.57, 3.356.  

In reaching this conclusion, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the appellant's 
claim, such statute is not for application in this instance.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  See also Dobson, 4 
Vet. App. at 445.  


ORDER

The claim of entitlement to recognition of the appellant as a 
child of the veteran for the purpose of DIC benefits is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


